ILLUMINA, INC.
2005 STOCK AND INCENTIVE PLAN
STOCK OPTION AGREEMENT
AUTOMATIC GRANT FOR NONEMPLOYEE DIRECTOR




All capitalized terms shall have the meaning assigned to them in the attached
Appendix.
I.NOTICE OF GRANT
You have been granted an option to purchase shares of Common Stock of the
Company, subject to the terms and conditions of the Plan and this Option
Agreement, as follows:
Name of Optionee:
Grant Date:
Vesting Commencement Date:
Exercise Price per Share:
Number of Shares Subject to the Option:
Type of Option: Nonstatutory Option

Expiration Date:
Vesting Schedule: Subject to accelerated vesting as set forth below, this Option
may be exercised, in whole or in part, in accordance with the following
schedule:
[[FOR ANNUAL GRANTS] 100% of the Optioned Shares shall vest and become
exercisable on the earlier of (i) the one year anniversary of the date of grant
of this Option and (ii) the date immediately preceding the date of the annual
meeting of the Company’s stockholders for the year following the year of grant
of this Option, subject to Optionee’s continuing to be a Director on such date.]
[[FOR INITIAL GRANTS UPON JOINING THE BOARD] The Optioned Shares will vest over
four years, if not previously forfeited, with 25% vesting at the end of the
first year following the grant date of this Option and the remaining portion
vesting monthly on an equal basis over the following 36 months.]




II.    AGREEMENT
A.    Grant of Option. The Optionee is hereby granted an Option to purchase the
number of Shares set forth in the Notice of Grant at the per share Exercise
Price set forth in the Notice of Grant, subject to the terms and conditions of
the Plan, which is incorporated herein by reference.
B.    Exercise of Option.
1.    Right to Exercise. This Option shall vest and become exercisable in one or
more installments in accordance with the vesting schedule set out in the Notice
of Grant and the applicable provisions of the Plan and this Option Agreement. As
this Option becomes vested and exercisable for such installments, those
installments shall accumulate, and this Option shall remain vested and
exercisable for the accumulated installments until the Expiration Date or sooner
termination under this Paragraph B. In no event may this Option be exercised for
any fractional shares.
2.    Post-Service Exercisability.
(a)Should Optionee cease to be a Director for any reason (other than death)
while holding this Option, then Optionee shall have a period of twelve (12)
months (commencing with the date of such cessation of service) during which to
exercise this Option.
(b)Should Optionee die or cease to serve as a Director as a result of the
Director’s Disability while holding this Option, then the personal
representative of Optionee’s estate or the person or persons to whom this Option
is transferred pursuant to Optionee’s will or the laws of inheritance shall have
the right to exercise this Option. However, if Optionee has designated one or
more beneficiaries of this Option in a form acceptable to the Administrator,
then those persons shall have the exclusive right to exercise this Option
following Optionee’s death. Any such right to exercise this Option shall lapse,
and this Option shall cease to be outstanding, upon the expiration of the six
(6)-month period measured from the date of Optionee’s death or termination.
(c)During the limited period of post-service exercisability, this Option may not
be exercised in the aggregate for more than the number of Optioned Shares for
which this Option is exercisable at the time the Optionee ceases to be a
Director. Upon the expiration of such limited exercise period or (if earlier)
upon the Expiration Date, this Option shall terminate and cease to be
outstanding for any exercisable Optioned Shares for which this Option has not
been exercised. However, this Option shall, immediately upon Optionee’s
cessation as a Director for any reason, terminate and cease to be outstanding
with respect to any Optioned Shares for which this Option is not otherwise at
that time exercisable.
(d)In no event shall this Option be exercisable at any time after the Expiration
Date.
3.    Special Acceleration of Option.
(e)In the event of a Corporate Transaction, this Option shall be assumed or an
equivalent option substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for this Option, the Optionee shall
fully vest in and have the right to exercise this Option as to all of the
Optioned Shares, including Optioned Shares for which this Option is not
otherwise exercisable. If an Option becomes fully vested and exercisable in lieu
of assumption or substitution in the event of a Corporate Transaction, the
Administrator shall notify the Optionee in writing or electronically that this
Option shall be fully vested and exercisable for a period of fifteen (15) days
from the date of such notice, and this Option shall terminate upon the
expiration of such period.
(a)    This Option, to the extent it is assumed pursuant to this Paragraph 3(a),
shall be appropriately adjusted, immediately after the Corporate Transaction, to
apply to the number and class of securities which would have been issuable to
the Optionee in consummation of such Corporate Transaction had this Option been
exercised immediately prior to such Corporate Transaction. Appropriate
adjustments to reflect such transaction shall also be made to the Exercise Price
under each outstanding Option, provided the aggregate Exercise Price payable for
such securities shall remain the same.
(b)    This Option Agreement shall not in any way affect the right of the
Company to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.
4.    Method of Exercise. This Option is exercisable through E*Trade
Optionslink. The Optionee will receive a welcome kit from E*Trade explaining
this service. No Shares shall be issued pursuant to the exercise of this Option
unless such issuance and exercise complies with Applicable Laws. Assuming such
compliance, for income tax purposes the purchased Shares shall be considered
transferred to the Optionee on the date this Option is exercised with respect to
such purchased Shares.
5.    Method of Payment. Payment of the aggregate Exercise Price shall made
through E*Trade and may be by any of the following, or a combination thereof, at
the election of the Optionee:
(a)    cash;
(b)    check;
(c)    consideration received through a special sale and remittance procedure
pursuant to which Optionee (or any other person or persons exercising the
Option) shall concurrently provide irrevocable instructions (i) to E*Trade to
effect the immediate sale of the purchased Optioned Shares and remit to the
Company, out of the sale proceeds available on the settlement date, sufficient
funds to cover the aggregate Exercise Price payable for the purchased Optioned
Shares plus all applicable Federal, state and local income and employment or
other taxes required to be withheld by the Company by reason of such exercise
and (ii) to the Company to deliver the certificates for the purchased Optioned
Shares directly to E*Trade in order to complete the sale; or
(d)    other Shares which, in the case of Shares acquired directly or indirectly
from the Company, (i) have been owned by the Optionee for more than six (6)
months on the date of surrender, and (ii) have a Fair Market Value on the date
of surrender equal to the aggregate exercise price of the Optioned Shares for
which this Option is exercised.
C.    Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee. However,
Optionee may designate one or more persons as the beneficiary or beneficiaries
of this Option, and this Option shall, in accordance with such designation,
automatically be transferred to such beneficiary or beneficiaries upon the
Optionee’s death with holding this Option. Such beneficiary or beneficiaries
shall take the transferred option subject to all the terms and conditions of
this Agreement, including (without limitation) the limited time period during
which this Option may be exercised following Optionee’s death. The terms of the
Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, beneficiaries, successors and assigns of the Optionee.
D.    Term of Option. This Option shall have a maximum term of ten (10) years
measured from the Grant Date and shall expire at the close of business on the
Expiration Date, unless sooner terminated. This Option may be exercised during
such term only in accordance with the Plan and the terms of this Option
Agreement.
E.    Adjustment in Optioned Shares. Should any change be made to the Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Company’s receipt of
consideration, appropriate adjustments shall be made to (1) the total number
and/or class of securities subject to this Option and (2) the Exercise Price in
order to reflect such change and thereby preclude a dilution or enlargement of
benefits hereunder; provided that the aggregate Exercise Price shall remain the
same.
F.    Successors and Assigns. Except to the extent otherwise provided in this
Option Agreement, the provisions of this Option Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
Optionee, the legal representatives, heirs and legatees of Optionee’s estate and
any beneficiaries of this Option designated by Optionee.
G.    Notices. Any notice required to be given or delivered to the Company under
the terms of this Option Agreement shall be in writing and addressed to the
Company at its principal corporate offices. Any notice required to be given or
delivered to Optionee shall be in writing and addressed to Optionee at the
address indicated below Optionee’s signature line. All notices shall be deemed
effective upon personal delivery or upon deposit in the U.S. mail, postage
prepaid and properly addressed to the party to be notified.
H.    Entire Agreement; Construction; Governing Law. The Plan is incorporated
herein by reference. The Plan and this Option Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Optionee with respect to the subject matter hereof, and may not be modified
adversely to the Optionee's interest except by means of a writing signed by the
Company and Optionee. Subject to Section 4(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Option Agreement, the terms and conditions of the Plan shall
prevail. This agreement is governed by the internal substantive laws, but not
the choice of law rules, of California.
I.    IMPAIRMENT OF RIGHTS.
NOTHING IN THIS OPTION AGREEMENT OR IN THE PLAN SHALL INTERFERE WITH OR
OTHERWISE RESTRICT IN ANY WAY THE RIGHTS OF THE COMPANY AND THE COMPANY’S
STOCKHOLDERS TO REMOVE OPTIONEE FROM THE BOARD AT ANY TIME IN ACCORDANCE WITH
THE PROVISIONS OF APPLICABLE LAW.
By your signature and the signature of the Company's representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and this Option Agreement. Optionee has
reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option
Agreement and fully understands all provisions of the Plan and Option Agreement.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions relating to the Plan
and Option Agreement. Optionee further agrees to notify the Company upon any
change in the residence address indicated below.


OPTIONEE:


    


ILLUMINA, INC.


    







APPENDIX


The following definitions shall be in effect under this Option Agreement:
“Administrator” means the Board of Directors of the Company or any of committee
of Directors appointed by the Board of Directors of the Company as shall be
administering the Plan, in accordance with Section 4 of the Plan.
“Applicable Laws” means the requirements relating to the administration of stock
option plans, the grant of options and the issuance of stock under U. S. state
corporate laws, U.S. federal and state securities laws, the Code, any Nasdaq
National Market, stock exchange or quotation system on which the Common Stock is
listed or quoted and the applicable laws of any other country or jurisdiction
where Options are granted under the Plan, as such laws, rules, regulations and
requirements shall be in place from time to time.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Stock” means the common stock of the Company.
“Company” means Illumina, Inc., a Delaware corporation.
“Consultant” means any natural person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services to such entity.
“Corporate Transaction” means any of the following, unless the Administrator
provides otherwise:
(i)    any merger or consolidation in which the Company shall not be the
surviving entity (or survives only as a subsidiary of another entity whose
stockholders did not own all or substantially all of the Common Stock in
substantially the same proportions as immediately prior to such transaction),
(ii)    the sale of all or substantially all of the Company’s assets to any
other person or entity (other than a wholly-owned subsidiary),
(iii)    the acquisition of beneficial ownership of a controlling interest
(including, without limitation, power to vote) the outstanding shares of Common
Stock by any person or entity (including a “group” as defined by or under
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended),
(iv)    a contested election of Directors, as a result of which or in connection
with which the persons who were Directors before such election or their nominees
(the “Incumbent Directors”) cease to constitute a majority of the Board;
provided however that if the election, or nomination for election by the
Company’s stockholders, of any new director was approved by a vote of at least
fifty percent (50%) of the Incumbent Directors, such new Director shall be
considered as an Incumbent Director, or
(v)    any other event specified by the Board or a Committee, regardless of
whether at the time an Option is granted or thereafter.
“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code.
“Employee” means any person employed by the Company or any Parent or Subsidiary
of the Company. An Employee shall not be deemed to cease Employee status by
reason of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company, its Parent, any
Subsidiary, or any successor. For purposes of Incentive Stock Options, no such
leave may exceed ninety days, unless reemployment upon expiration of such leave
is guaranteed by statute or contract. If reemployment upon expiration of a leave
of absence approved by the Company is not so guaranteed, then three (3) months
following the 91st day of such leave any Incentive Stock Option held by the
Optionee shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Nonstatutory Stock Option. Neither service as
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.
“Exercise Price” means the price per Share that the Optionee shall be required
to pay in order to purchase Shares pursuant to an exercise of his or her Option.
“Expiration Date” means the date set forth in the Notice of Grant, which is the
date upon which this Option expires, if not terminated earlier in accordance
with this Option Agreement and the Plan.
“Fair Market Value” means, as of any date, the value of Common Stock determined
as follows:
(i)    If the Common Stock is listed on any established stock exchange or traded
on a national market system, including without limitation the Nasdaq National
Market or the Nasdaq SmallCap Market of The Nasdaq Stock Market, the Fair Market
Value of a Share shall be the closing selling price for the Common Stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system on
the day of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;
(ii)    If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share
shall be the mean between the high bid and low asked prices for the Common Stock
on the day of determination, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable; or
(iii)    In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.
“Grant Date” means the date set forth in the Notice of Grant as the date on
which the Administrator granted this Option.
“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.
“Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option and/or as designated in the applicable Option Agreement.
“Notice of Grant” means the notice evidencing certain terms and conditions of
this Option as set forth in Part I of this document.
“Option” means this stock option granted to Optionee pursuant to the Plan.
“Option Agreement” means this agreement between the Company and an Optionee
evidencing the terms and conditions of this Option grant set forth in Part II of
this document. The Option Agreement is subject to the terms and conditions of
the Plan.
“Optioned Shares” means the Shares subject to this Option.
“Optionee” means the individual to whom this Option is granted under the Plan
and named in the Notice of Grant.
“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code or any successor provision.
“Plan” means the Illumina, Inc. 2005 Stock and Incentive Plan.
“Share” means a share of the Common Stock, as adjusted in accordance with
Section 17 of the Plan.
“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code or any successor provision.
 

